NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a0621n.06

                                           No. 11-6337

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT                                FILED

LONNIE B. DAVIS,                                    )                              Jun 13, 2012
                                                    )                        LEONARD GREEN, Clerk
       Plaintiff-Appellant,                         )
                                                    )       ON APPEAL FROM THE
v.                                                  )       UNITED STATES DISTRICT
                                                    )       COURT FOR THE WESTERN
SAMUEL H. MAYS, JR., Judge,                         )       DISTRICT OF TENNESSEE
                                                    )
       Defendant-Appellee.                          )
                                                    )



       Before: MARTIN and CLAY, Circuit Judges; HOOD, District Judge.*


       PER CURIAM. Lonnie B. Davis, a pro se federal prisoner, appeals a district court judgment

dismissing his civil rights action filed pursuant to Bivens v. Six Unknown Named Agents of Federal

Bureau of Narcotics, 403 U.S. 388 (1971).

       Davis’ civil rights action involves a prior criminal case in which he pled guilty to escape.

See 18 U.S.C. § 751(a). Judge Samuel L. Mays, Jr., sentenced Davis to thirty-seven months of

imprisonment and two years of supervised release for that offense. Davis subsequently violated the

terms of his supervised release. Judge Mays revoked Davis’ supervised release in 2009 and imposed

an additional term of imprisonment.

       In his complaint, Davis alleged that Judge Mays violated his rights by failing to recuse

himself and by failing to remove the attorney who was appointed to represent Davis in the revocation



       *
       The Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
                                              No. 11-6337
                                                  -2-

proceeding. The district court dismissed the complaint. Davis has moved for the appointment of

counsel on appeal.

          We review the district court’s judgment de novo. See Hill v. Lappin, 630 F.3d 468, 470 (6th

Cir. 2010).

          The district court properly dismissed Davis’ complaint because Judge Mays is entitled to

judicial immunity. See Mireles v. Waco, 502 U.S. 9, 12–13 (1991). A habeas corpus petition under

28 U.S.C. § 2241, or motion to vacate sentence under 28 U.S.C. § 2255, are the appropriate actions
for Davis to use to challenge his confinement. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

          Davis argues that the district court abused its discretion because it did not allow him to file

an amended complaint. A district court has no discretion to allow amendment of a complaint to

avoid the dismissal of a case under the Prison Litigation Reform Act. See McGore v. Wrigglesworth,

114 F.3d 601, 612 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199

(2007).

          The district court’s judgment is affirmed and the motion for the appointment of counsel is

denied.